Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 8 were amended to recite that one end of the first circulation line is connected to an outer tub of the substrate processing tub while another end of the first calculation line is connected to an inner tub of the substrate processing tub, and the first circulation line includes a pump, a heater, a filter that is connected to a drain line with a flow controller and the processing liquid is fed into the inner tub from the outer tub through the first circulating line via the pump, the heater, and the filter. This amendment necessitated the introduction of the prior art of  Higuchi et al (US 9,230,836) and Hyankutake et al (US 2011/0290279) . 
The prior art of Higuchi et al (US 9,230,836)  teaches a substrate treatment apparatus with an exhaust control mechanism 29 (flow controller) see col. 11 lines 41-63. While the prior art of Hyankutake et al (US 2011/0290279) teaches a processing tub that has an inner tub 10 ,outer tub 12, pump 33, filter 34, and filter 35. Figs. 2 and 5 illustrate a first circulation line 30 and a control unit 90.

Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/144016 (reference application) in view of Hyankutake et al (US 2011/0290279) and Higuchi et al (US 9,230,836).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a substrate processing apparatus that encompasses the claims of the present invention.
Regarding claim 1: The reference application claims a substrate processing tub that is configured to store an etching liquid and immerse a substrate for etching, a mixing unit (reserve tank which mixes phosphoric acid and a silicon containing compound, phosphoric acid processing liquid supply unit, in claim 1. Claims 1 and 2 of the reference application claims a SiO2 precipitation inhibitor supply unit which is interpreted as the silicon supply unit. The limitation states that the silicon containing supply unit being provided after etching process is begun. This limitation is interpreted as a matter of an intended use. The reference application claims a first circulation line (first circulation path) in claim 1 of the reference application. See also claims 3 and 4 claims that the mixing unit as a reserve tank. Claim 1 also claims a second circulation path (second circulation line).

The prior art of Hyankutake et al teaches a processing tub that has an inner tub 10 and outer tub 12. Figs. 2 and 5 illustrate a first circulation line 30 and a control unit 90. See the  figures also teach a filter 34, pump 33 and heater 35 which are connected on the circulation line 30 and also connected to the drain 50.
The motivation to modify the claims of the reference application with the processing tub of Hyankutake et al is that the processing tub allows the wafer to be processed in the inner tub while the overflow is collected and circulated via the circulation line and the outer tube see [0044]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the claims of the reference application with the processing tub of Hyankutake et al to replenish the processing fluids to yield the desired process result.
The combination of the reference application and Hyankutake fails to teach the drain line has a flow controller. 
The prior art of Higuchi et al teaches a substrate treatment apparatus with an exhaust control mechanism 29 (flow controller) attached to the drain line (exhaust line 81) see col. 11 lines 41-63. According to Higuchi et al the motivation to provide the flow controller on the drain line of reference line is that flow controller is adapted to control the drain line flow rate at which that gas flows through the drain. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the claims of the reference application with the processing tub of Hyankutake et al and Higuchi et al.


Claims 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application 16/144016 (reference application) in view of Hyankutake et al (US 2011/0290279) and Higuchi et al (US 9,230,836) as applied above, and in further view of Nakamori et al (US 6,589,338).
This is a provisional nonstatutory double patenting rejection.
The claims of the co-pending Application 16/144016 (reference application) as modified by Hyankutake et al and Higuchi et al were discussed above.
The modification of the reference application with Hyankutake et al and Higuchi et al fails to claim that the mixing unit is configured to mixing pure water as recited in claim 4. 
The prior art of Nakamori et al teaches a device for processing a substrate with a mixing unit is configured to mixing pure water as illustrated in Figs. 5-8 and see col. 10 lines 34-56. Therein pure water is recited as being provided to the mixing unit (main storage tank 57). The motivation to provide pure water to the mixing unit is that water is a known solvent and process fluid in the semiconductor manufacturing apparatus of the reference application. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide pure water as suggested by the prior art of Nakamori in the mixing unit of the reference application as modified by Hyankutake et al and Higuchi et al.
The modification of the co-pending application as modified by Hyankutake et al and Higuchi et al as fails to claim that the mixing unit is configured to adjust a temperature of the mixed solution in claim 5. The prior art of Nakamori et al teaches a device for processing a 
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application 16/144016 (reference application) Hyankutake et al (US 2011/0290279), Higuchi et al (US 9,230,836) as applied above, in view of Fujiwara et al (US 8,216,417)
The claims of the co-pending Application 16/144016 (reference application) as modified by Hyankutake et al and Higuchi et al were discussed above.
The co-pending application as modified by Hyankutake et al and Higuchi et al fails to claim that the substrate processing apparatus processes a multiplicity of substrates at the same time. 
The prior art of Fujiwara et al comprises a lifter 9 (wafer support) that accommodates a plurality of substrates so that processing a multiplicity of substrates can be processes at the same time. This increases the throughput and efficacy of the apparatus. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of co-pending application as modified by Hyankutake et al and Higuchi et al with the wafer support of Fujiwara et al in order to increase the throughput and efficacy of the apparatus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (US 8,216,417) in view of Hyankutake et al, Higuchi et al, and Kobayashi et al (US 2015/0093906).
Regarding claim 1:	The prior art of Fujiwara et al teaches a substrate treating apparatus with a substrate processing tub 1 that stores the treating liquid see abstract first sentence The tub 1 of Fujiwara et al stores the liquid and is structurally capable of immersing substrates in the liquid that is stored therein. See controller 47 is interpreted as a control unit see the discussion of the controller in col. 5 lines 10-24 of Fujiwara et al. The specific fluids mixed by the mixing unit are interpreted as a matter of an intended use as the mixing valve 27 of Fujiwara et al is inherently structurally capable of mixing the claimed fluids to include Si-containing compounds. See the examiner’s interpretation of the teachings of Fujiwara et al in a labeled copy of Fig. 5 below.
The prior art of Hyankutake et al teaches a processing tub that has an inner tub 10 and outer tub 12. Figs. 2 and 5 illustrate a first circulation line 30 and a control unit 90. See the  figures also teach a filter 34, pump 33 and heater 35 which are connected on the circulation line 30 and also connected to the drain 50. See the  figures also teach a filter 34, pump 33 and heater 35 which are connected on the circulation line 30 and also connected to the drain 50.


The combination of the reference application and Hyankutake fails to teach the drain line has a flow controller. 
The prior art of Higuchi et al teaches a substrate treatment apparatus with an exhaust control mechanism 29 (flow controller) attached to the drain line (exhaust line 81) see col. 11 lines 41-63. According to Higuchi et al the motivation to provide the flow controller on the drain line of reference line is that flow controller is adapted to control the drain line flow rate at which that gas flows through the drain. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the claims of the reference application with the processing tub of Hyankutake et al and Higuchi et al.
The prior art of Fujiwara et al as modified by Hyankutake et al and Higuchi et al  fails to teach the second circulation line. 
The prior art of Kobayashi et al teaches a substrate processing apparatus that comprises a substrate processing tub (spin treatment unit 30), a mixing unit (tanks 10 and 20), and a Si supply line/unit (line with valve 25). The prior art of Kobayashi et al teaches an etching liquid is circulated through a first circulation line (with pump 38) in the substrate processing tub. The mixing unit includes a tank and circulating the mixed solution through a second circulation line (pump 15) and a substrate processing tub and the mixing unit are connected by the supply line. 
 The motivation to provide the second circulation lines as suggested by Kobayashi et al is that circulation helps to conserve the fresh supply of processing fluid and enhance the control of the quality of process fluid as the fluid is often processed to ensure quality. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide the second circulation lines as suggested by Kobayashi et al is that circulation helps to conserve the fresh supply of processing fluid and enhance the control of the quality of process fluid as the fluid is often processed to ensure quality.
The prior art of Fujiwara et al as modified by Hyankutake et al and Higuchi et al fails to teach the silicon- containing compound as recited.
The teachings of the prior art of Kobayashi et al were discussed above.
The prior art of Kobayashi et al teaches a Si-containing supply unit. See silica feed unit/supply unit 14 wherein silica is silicon dioxide. 
Furthermore, the limitation of claim 1 that states that the silicon containing supply unit being provided after etching process is begun. The management control apparatus 100 of Kobayashi is provided to control the entire operation of the process including the valves which operate to control the amount and timing of fluid supply see [0035].
The motivation to modify the apparatus of Fujiwara et al as modified by Hyankutake et al and Higuchi et al with the Si-containing supplying unit of Kobayashi et al is that the use of a silicon containing compound such as silica is a known process supply material that will provide the desired process results note that the prior art of Fujiwara et al teaches the use of a plurality of process feed materials. The specific process materials used is in part dependent upon the 

Regarding claim 3:	See the mixing valve 27 of Fujiwara et al (mixing unit) is sourced with a plurality of chemicals to include a liquid and solvent see the Figures and the paragraph that joins 4 and 5. Note the mixing valve 27 of Fujiwara et al is inherently structurally capable of mixing the claimed fluids to include Si-containing compounds.
 The prior art of Kobayashi et al teaches the mixing unit that mixes the liquid containing compound and a solvent (water 13) configured to dissolve the liquid containing the silicon-containing compound (silica 14) at a room temperature.

Regarding claim 4:	DIW is one of liquids mixed by the mixing unit see Fig. 5 of Fujiwara et al supply line 15.

Regarding claim 5: The prior art of Fujiwara et al fails to teach that the mixing unit adjusts the temperature of the mixed solution to be different from a temperature of the etching liquid.
The prior art of Kobayashi et al further teaches that the mixing unit is configured to adjust a temperature (via heaters 11, 21) of the mixed solution. The motivation to modify the prior art of Fujiwara et al with heaters introduced to the mixing unit is that the heaters enhance 

Regarding claim 13:	The prior art of Fujiwara et al comprises a lifter 9 (wafer support) that accommodates a plurality of substrates so that processing a multiplicity of substrates can be processed at the same time.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al US 2001/0011548 teaches a cleaning apparatus with a processing tub (that has an outer tub 22 and an inner tub 21). Figs. 2 and 7 illustrate a first circulation line 24 and a control unit (CPU).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716